ORDER

PER CURIAM.
John Kinchen (“Defendant”) appeals from the trial court’s judgment entered upon his convictions by a jury of one count of domestic assault in the first degree pursuant to Section 565.072, RSMo 2000, and one count of armed criminal action pursuant to Section 571.015, RSMo 2000, for the injuries sustained by his ex-girlfriend, Angela Anderson (“Victim”). As a prior offender, Defendant was sentenced respectively to concurrent terms of fifteen years’ and ten years’ imprisonment.
On appeal, Defendant argues the trial court abused its discretion in (i) not granting a mistrial after the State made a reference to Defendant’s failure to testify in the State’s closing argument; and (ii) allowing Victim to testify about Defendant’s prior domestic abuse against Victim.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 80.25(b).